


110 HRES 685 IH: Calling on the Governor of the State of

U.S. House of Representatives
2007-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 685
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2007
			Mr. Kirk (for
			 himself, Mrs. Biggert,
			 Mr. LaHood,
			 Mr. Shimkus, and
			 Mr. Roskam) submitted the following
			 resolution; which was referred to the Committee on Education and Labor, and in
			 addition to the Committee on the Judiciary, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		RESOLUTION
		Calling on the Governor of the State of
		  Illinois to defend the right of employers to employee
		  verification.
	
	
		Whereas every employer in the United States should have
			 the right to verify the legal status of potential employees;
		Whereas in 1996, Republicans and Democrats in the Congress
			 came together in a strong bipartisan vote of 305 to 123 to establish pilot
			 programs to give employers the right to verify the legal status of potential
			 employees;
		Whereas Federal law continues to make the Basic Pilot
			 Program (E–Verify) available to all employers;
		Whereas the Basic Pilot Program is a free, Internet-based
			 system providing employers real-time links to the Social Security
			 Administration database and immigration records to quickly verify the legal
			 status of potential employees;
		Whereas the Basic Pilot Program fulfills the right of
			 every American employer to verify the legal status of potential
			 employees;
		Whereas Illinois law (Public Act 095–0138) now prohibits
			 Illinois employers from enrolling in the Employment Eligibility Verification
			 System, including the Basic Pilot Program, to verify legal status unless no
			 mistakes are made;
		Whereas the Illinois Act denies employers the right to
			 employee verification in violation of Federal law;
		Whereas on December 11, 2001, United States Representative
			 Rod R. Blagojevich joined with every member of Congress to unanimously pass the
			 Basic Pilot Extension Act of 2001, extending the right to verify the legal
			 status of potential employees to every American employer;
		Whereas on August 13, 2007, contrary to his previous
			 support in Congress, Governor Rod R. Blagojevich approved Public Act 095–0138;
			 and
		Whereas on September 24, 2007, the United States of
			 America filed suit against the State of Illinois in the United States District
			 Court Central District of Illinois: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)supports the basic
			 right of every employer in the United States to verify the legal status of a
			 potential employee;
			(2)supports the
			 bipartisan Basic Pilot Program as an effective tool giving employers the
			 ability to verify the legal status of potential employees;
			(3)calls on the
			 Illinois State legislature to repeal Illinois Public Act 095–0138, which
			 violates Federal law by denying employers the right to verify the legal status
			 of potential employees; and
			(4)calls on the
			 Governor of the State of Illinois to file an amicus brief in the case of United
			 States v. Illinois supporting the plaintiff’s conclusion that
			 Illinois Public Act 095–0138 violates the Supremacy Clause of the United States
			 Constitution.
			
